DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claims 2-6, 8-9, 11-15, 17-18 are objected to because of the following informalities: 
Claim 2 recites “The calculation method according to claim 1” which should be -- The downmixed signal calculation method according to claim 1-- for clarification. Claims 3-6 are objected due to the dependencies to claim 1.
Claim 8 is objected for the at least similar reason as described in claim 2 above since claim 8 recited similar deficient features as recited in claim 2. Claims 9 is objected due to the dependencies to claim 8.
Claim 10 is objected for the at least similar reason as described in claim 2 above since claim 10 recited similar deficient features as recited in claim 2. Claims 11-15 are objected due to the dependencies to claim 10.
Claim 17 is objected for the at least similar reason as described in claim 2 above since claim 17 recited similar deficient features as recited in claim 2. Claim 18 is objected due to the dependencies to claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for “audio signal processing” or “stereo audio”, etc., does not reasonably provide enablement for processing “a stereo signal” with respect to “a current frame” and “a previous frame”, and “downmixed signal”, etc., as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Claims 1 recites “calculating a first downmixed signal in a current frame when a previous frame of the current frame of a stereo signal is not a switching frame and a residual signal in the previous frame does not need to be encoded, or when the current frame is not a switching frame and a residual signal in the current frame does not need to be encoded, … comprises: obtaining a second downmixed signal in the current frame; obtaining a downmix compensation factor of the current frame; and correcting the second downmixed signal … determining the first downmixed signal in the current frame as a downmixed signal in a preset frequency band enablement scope problems because the disclosed implementation/operation in the specification only enable for “stereo audio” on “demand on high-quality audio” for “a current frame” and “a previous frame”, etc., evidenced in the application specification, paragraph [0003]-[0005], etc., but cannot enable one of ordinary skill in the art to make and/or use the invention for much broader terms of “previous frame of the current frame of a stereo signal”, “a current frame”, “a previous frame”, etc. For example, the scope of the over broadly claimed terms include “previous frame” and “current frame” of other types of stereo signal/signals such as a frame of stereo image/video signals captured by two cameras, a frame of stereo RF signals emitted/received by a pair of antennas, pair of control signals, etc., which are involved in totally different signal/data characteristics, bandwidth requirements, data-specific algorithms/techniques, computing/storing complexities, and/or biological representations and processing dimensions. The instant specification does not teach any enablement for these types of stereo signals at all.  Therefore, the specification does not enable any person skilled in the art to make and use the invention commensurate in scope with the claim. Claims 2-6 are rejected due to the dependencies to claim 1 and fail to rectify the problems of claim 1 above.
Claim 7 is rejected for the at least similar reason described in claim 1 above since claim 7 recites the similar limitations as recited in claim 1. Claim 8 is rejected due to the dependencies to claim 7 and fails to rectify the problem of claim 7.
Claim 10 is rejected for the at least similar reason described in claim 1 above since claim 10 recites the similar limitations as recited in claim 1. Claims 11-15 are rejected due to the dependencies to claim 10 and fail to rectify the problem of claim 10.
Claim 16 is rejected for the at least similar reason described in claim 1 above since claim 16 recites the similar limitations as recited in claim 1. Claims 17-18 are rejected due to the dependencies to claim 16 and fails to rectify the problem of claim 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “calculating a first downmixed signal in a current frame when a previous frame of the current frame of a stereo signal is not a switching frame and a residual signal in the previous frame does not need to be encoded, or when the current frame is not a switching frame and a residual signal in the current frame does not need to be encoded, … comprises: obtaining …”, which are confusing because it is unclear whether “a residual signal” “in the previous frame” or “in the current frame” is encoded or is not encoded and thus renders claim indefinite. Note: it appears that claim 1 recites a question with no solution because the claimed “does not need to be” would be uncertainty or undeterminable upon a personal think and the answer appears to be “needed to be” by some of people, while “not needed to be” by others. Claims 2-6 are rejected due to the dependencies to claim 1.
Claim 7 is rejected for the at least similar reason as described in claim 1 above since claim 7 recites the similar limitations as recited in claim 1, for example, claim 7 recites “a does not need to be encoded”. Claim 8 is rejected due to the dependency to claim 7.
Claim 10 is rejected for the at least similar reason described in claim 1 above since claim 10 recites the similar limitations as recited in claim 1. Claims 11-15 are rejected due to the dependencies to claim 10.
Claim 16 is rejected for the at least similar reason described in claim 1 above since claim 16 recites the similar limitations as recited in claim 1. Claims 17-18 are rejected due to the dependencies to claim 16.
Claim 2 further recites “calculating the first downmixed signal in the current frame based on the second downmixed signal in the current frame and the compensated downmixed signal in the current frame” and the parent claim 1 recites “obtain the first downmixed signal in the current frame” is by “correcting the second downmixed signal in the current frame based on the downmixed compensation factor of the current frame” which is further confusing because it is unclear whether “the first downmixed signal” is “based on the second downmixed signal … and the compensated downmixed signal” as recited in claim 2 or by “correcting the second downmixed signal in the current frame based on the downmix compensation factor of the current frame” and thus, further renders claim indefinite. Claim 3 is rejected due to the dependency to claim 2.
Claim 4 is rejected for the at least similar reason as described in claim 1 above because claim 4 recites the similar deficient features as recited in claim 1, for example, claim 4 recites “… whether a stereo parameter other than an inter-channel time difference parameter needs to be encoded in the current frame”. Claim 4 further recites “the downmix compensation factor Claims 5-6 are rejected due to the dependencies to claim 4 and recited the similar deficient features as recited in claim 4, for example, claim 5 recites “the downmix compensation factor of the subframe I of the current frame”, etc.
Claim 5 recites “calculating the downmix compensation factor of the subframe I of the current frame based on the left channel frequency-domain signal in the subframe I of the current frame and the right channel frequency-domain signal in the subframe I of the current frame …”, and further recites “calculating the downmix compensation factor of … based on the left channel frequency-domain … and the residual signal in the subframe I of the current frame, …”, “calculating the downmix compensation factor of … based on the left channel …, the right channel frequency-domain signal in …, and the second flag …”, which is confusing because it is unclear whether it is based on “the left …” and “the right …”, based on “the left …” and “the residual signal …” or “based on “the left …” and “the second flag …” and thus, renders claim indefinite. Claim 5 further recites “; and the calculating a compensated downmixed signal in a subframe i of the current frame comprises: …” several places in claim 5, and wherein “the calculating a compensated downmixed signal in a subframe i of the …” has an insufficient antecedent basis for the limitation in claim 5, which is confusing because it is unclear what “the calculating a compensated downmixed signa in …” is included in “the calculating the Claim 6 is rejected due to the dependency to claim 5.
Claim 8 is rejected for the at least similar reason as described in claim 2 above because claim 8 recites the similar deficient features as recited in claim 2. Claim 9 is rejected due to the dependency to claim 8.
Claim 13 is rejected for the at least similar reason as described in claim 4 above because claim 13 recites the similar deficient features as recited in claim 4. Claims 14-15 are rejected due to the dependency to claim 13.
Claim 14 is rejected for the at least similar reason as described in claim 5 above because claim 14 recites the similar deficient features as recited in claim 5. Claim 15 is rejected due to the dependency to claim 14.
Claim 16 is rejected for the at least similar reason as described in claim 7 above because claim 16 recites the similar deficient features as recited in claim 7. Claims 17-18 are rejected due to the dependency to claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt et al (US 20180286415 A1, hereinafter Vaillancourt).
Claim 1: Vaillancourt teaches a downmixed signal calculation method (title and abstract, ln 1-13, a method carried by a system in fig. 2), comprising: 
calculating a first downmixed signal (including generated primary channel Y, etc. in fig. 2; via an equation 9: 
    PNG
    media_image1.png
    20
    169
    media_image1.png
    Greyscale
 equivalent to Y(i) = R(i) + β(t)[L(i) – R(i)] or 
    PNG
    media_image2.png
    18
    166
    media_image2.png
    Greyscale
equivalent to X(i) = L(i) - β(t)[L(i) + R(i)] in time domain, para [0087]-[0088]; or 
    PNG
    media_image3.png
    19
    192
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    22
    194
    media_image4.png
    Greyscale
 in an equation 25.1-25.2 in time-frequency domain, equivalent to FR(k) + β(t)[FL(k) – FR(k)], FL(k) - β(t)[FR(k) + FL(k)], k is frequency coefficient corresponding to the frame t, para [0188]-[0189]) in a current frame (frame t as the claimed current frame in the equation 9, and equation 25.1), when the current frame is not a switching frame (e.g., no out-of-phase occurs at the current frame and the previous frame based on 0.9Sm(t-1) +0.1S-m(t) in equation 12c, para [0108]-[0110], or referred to unvoice or inactive channel signal in fig. 17) and a residual signal in the current frame does not need to be encoded (passing spectral shape of the secondary channel X to the multiplexer 254/354 for unvoiced or inactive sound signal, para [0167], i.e., no need to encode unvoiced or inactive secondary channel X prior to the multiplexing; or reuse LP coefficients as encoded primary channel for encoding the secondary channel at condition that the Euclidian distance dist is smaller than a threshold σ, para [0137], and wherein the reused LP coefficients represent the encoded primary channel reused as the encoded secondary channel, para [0120], i.e., no need to separately encode the secondary channel X while the conditions above are satisfied), wherein the calculating comprises: 
L(k) – FR(k)], [FL(k)+FR(k)] in time-frequency domain above in equation 25.1-25.2);
obtaining a downmix compensation factor of the current frame (a factor β(t) in equations 9 and 8, wherein t represents the current frame, para [0088]); and 
correcting the second downmixed signal in the current frame based on the downmix compensation factor of the current frame (the signal [L(i)-R(i)], [L(i)+R(i)] are modified by β(t) and L(i)/R(i) in the equivalence of the equation 9 above or the signal [FL(k) – FR(k)], [FL(k) + FR(k)] are modified by β(t) and FR(k)/FL(k) in the equivalence of the equation 25.1 above), to obtain the first downmixed signal in the current frame (Y(i) = R(i) + β(t)[L(i) – R(i)] or 
    PNG
    media_image1.png
    20
    169
    media_image1.png
    Greyscale
, etc. , para [0087]-[0088]; FY(k), FX(k) in equations 25.1, 25.2 above); and 
determining the first downmixed signal in the current frame as a downmixed signal in a preset frequency band of the current frame (primary channel Y(i), X(i), FY(k), or FX(k) in fig. 2; listening to speech or music, i.e., inherently bands of the speech and music).
However, Vaillancourt does not explicitly teach in the embodiment above, it is possible when a previous frame of the current frame of a stereo signal is not a switching frame and a residual signal in the previous frame does not need to be encoded for the disclosed calculation of the first downmixed signal, although Vaillancourt teaches it is when the current frame of the current frame of the stereo signal is not the switching frame and the residual signal in the previous frame does not need to be encoded (discussed above).
It has been a recognized problem and need in the art, which may include a design need to solve the problem for reducing bit-rate consumed in encoding the secondary channel X constantly and frame by frame processing and there had been a finite number of identified, predictable potential solutions to achieve the benefits above:
1. the current frame, 
2. the first previous frame of the current frame, or
3. the second previous frame of the current frame
which satisfies the condition that has been satisfied by the current frame: no switching frame (e.g., no switching between out-of-phase and in-phase) and no need to encode the residual signal (e.g.,  unvoiced or inactive signal frame or reuse of the encoded primary channel data with no need to encode the secondary channel X),
it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have pursued the known potential solutions with a reasonable expectation of success or obvious to try for the benefits, e.g., constantly and frame by frame maximizing the efficiency of audio encoding and minimizing bit-rate consumed by encoding the secondary channel, see MPEP 2141, III.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have applied that it is possible when the previous frame of the current frame of the stereo signal is not the switching frame and the residual signal in the previous frame does not need to be encoded for the disclosed calculation of the first downmixed signal of the current frame, in the obvious to try above, to the current frame is not the switching frame and the residual signal in the current frame does not need to 
Claim 7 has been analyzed and rejected according to claim 1 above and Vaillancourt further teaches correcting the second downmixed signal in the current frame based on the downmix compensation factor of the previous frame (β or 1-β as the downmix compensation factor, the equation 9, para [0086]-[0088] or 
    PNG
    media_image3.png
    19
    192
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    22
    194
    media_image4.png
    Greyscale
 in an equation 25.1-25.2 in time-frequency domain; obtaining the β by the equation 8 relied on G’LR(t) determined by equations 5-7, and wherein ḠL(t) and ḠR(t) relied on ḠL(t-1) and ḠR(t-1) and wherein ḠL(t-1) and ḠR(t-1) determined β(t-1) according to the equations 6-9 above).
Claim 10 has been analyzed and rejected according to claim 1 above and Vaillancourt further teaches a memory for storing computer executable instructions; and at least one processor operatively coupled to the memory (processor 1206 and memory 1208 in fig. 12), the at least one processor being configured to execute the computer-executable instructions to perform the method in claim 1 (code instructions are stored in the memory and executed by FPGAs, ASICs, etc., for performing the disclosed method, para [0204]-[0205]).
Claim 16 has been analyzed and rejected according to claims 7, 10 above.
Claim 2: Vaillancourt further teaches, according to claim 1 above, wherein the correcting the second downmixed signal in the current frame comprises: calculating a compensated downmixed signal in the current frame based on a first frequency-domain signal in the current frame and the downmix compensation factor of the current frame, wherein the first frequency-domain signal is a left channel frequency-domain signal in the current frame or a L(k) – FR(k)], [FL(k) + FR(k)] are modified by β(t), including FL(k) and/or FR(k) and the discussion above); or 
calculating a compensated downmixed signal in a subframe i of the current frame based on a second frequency-domain signal in the subframe i of the current frame and a downmix compensation factor of the subframe i of the current frame, wherein the second frequency-domain signal is a left channel frequency-domain signal in the subframe i of the current frame or a right channel frequency-domain signal in the subframe i of the current frame; and calculating a first downmixed signal in the subframe i of the current frame based on a second downmixed signal in the subframe i of the current frame and the compensated downmixed signal in the subframe i of the current frame, wherein the current frame comprises P subframes, and the first downmixed signal in the current frame comprises the first downmixed signal in the subframe i of the current frame, wherein both P and i are integers, P≥2, and i∈[0, P−1] (the discussion above, wherein, the factor is determined by a long-term correlation difference of the left and right channels covering multiple frames t, t-1, in equations 5-6 and applied to equation 8-10; one or more samples as the claimed subframe of the frame t in equations 9-10, similar to equations 25.1, 25.2 in frequency domain).
Claim 3: Vaillancourt further teaches, according to claim 2 above, wherein the calculating the compensated downmixed signal in the current frame comprises: 
determining a product of the first frequency-domain signal in the current frame and the downmix compensation factor of the current frame as the compensated downmixed signal in 
the calculating the compensated downmixed signal in a subframe i of the current frame comprises: determining a product of the second frequency-domain signal in the subframe i of the current frame and the downmix compensation factor of the subframe i of the current frame as the compensated downmixed signal in the subframe i of the current frame; and the calculating the first downmixed signal in the subframe i of the current frame comprises: determining a sum of the second downmixed signal in the subframe i of the current frame and the compensated downmixed signal in the subframe i of the current frame as the first downmixed signal in the subframe i of the current frame (similar to [FL(k) – FR(k)], [FL(k) + FR(k)] multiplied by β(t), including β(t)FL(k) and/or β(t)FR(k) and the discussion in claims 1-2 above).
Claim 8 has been analyzed and rejected according to claim 7, 2 above.
Claim 9 has been analyzed and rejected according to claim 8, 3 above.
Claim 11 has been analyzed and rejected according to claim 10, 2 above.
Claim 12 has been analyzed and rejected according to claim 11, 3 above.
Claim 17 has been analyzed and rejected according to claim 16, 8 above.
Claim 18 has been analyzed and rejected according to claim 17, 9 above.

Claims 4-6, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt (above) and in view of reference Norvell et al (US 20100322429 A1, hereinafter Norvell).
Claim 4: Vaillancourt further teaches, according to claim 1 above, wherein the obtaining the downmix compensation factor of the current frame comprises: calculating the downmix compensation factor of the current frame based on at least one of a left channel frequency-domain signal in the current frame, a right channel frequency-domain signal in the current frame, the second downmixed signal in the current frame, the residual signal in the current frame, or a first flag, wherein the first flag is used to indicate whether a stereo parameter other than an inter-channel time difference parameter needs to be encoded in the current frame ((the factor β(t) relied on long-term correlation difference GLR’(t) by equations 4-7, and wherein GL(t) and GR(t) are in equations 4 and thus, in equations 5-7; downmixing in time domain can be in frequency domain in equations 25.1-25.2).
However, Vaillancourt does not explicitly teach wherein it is possible that calculating the downmix compensation factor of the subframe i of the current frame based on at least one of a left channel frequency-domain signal in the subframe i of the current frame, a right channel frequency-domain signal in the subframe i of the current frame, the second downmixed signal in the subframe i of the current frame, a residual signal in the subframe i of the current frame, or a second flag, wherein the second flag is used to indicate whether a stereo parameter other than an inter-channel time difference parameter needs to be encoded in the subframe i of the current frame, the current frame comprises P subframes, and the downmix compensation factor of the current frame comprises the downmix compensation factor of the subframe i of ∈[0, P−1]; or calculating the downmix compensation factor in the subframe i of the current frame based on at least one of the left channel frequency-domain signal in the subframe i of the current frame, the right channel frequency-domain signal in the subframe i of the current frame, the second downmixed signal in the subframe i of the current frame, a residual signal in the subframe i of the current frame, or a first flag, wherein the first flag is used to indicate whether a stereo parameter other than an inter-channel time difference parameter needs to be encoded in the current frame, the current frame comprises P subframes, and the downmix compensation factor of the current frame comprises the downmix compensation factor of the subframe i of the current frame, wherein both P and i are integers, P≥2, and i∈[0, P−1].
Norvel teaches an analogous field of endeavor by disclosing a downmixed signal calculation method (title and abstract, ln 1-14 and figs 5-6) and wherein 
calculating a first downmixed signal is disclosed (
    PNG
    media_image5.png
    18
    159
    media_image5.png
    Greyscale
, para [0092]-[0093] or 
    PNG
    media_image6.png
    50
    313
    media_image6.png
    Greyscale
, para [0107]-[0111]) to comprising:
obtaining a second downmixed signal in the current frame (Lb(m) and/or Rb(m) in Mb(m) above or Ḿb(k,m) in 
    PNG
    media_image7.png
    53
    314
    media_image7.png
    Greyscale
);
obtaining a downmix compensation factor of the current frame (αb and/or βb in Mb(m) above or wb,L(m) and/or wb,R(m) in Ḹb(k,m) and/or Ṝb(k,m) above); and 
correcting the second downmixed signal in the current frame based on the downmix compensation factor of the current frame, to obtain the first downmixed b and/or βb with Lb(m) and Rb(m) above or wb,L(m) and/or wb,R(m) above);
determining the first downmixed signal in the current frame as a downmixed signal in a preset frequency band of the current frame (the generated mixing signal Mb(m) above or Ḹb(k,m) and/or Ṝb(k,m) above) and wherein calculating the downmix compensation factor of the subframe i of the current frame based on at least one of a left channel frequency-domain signal in the subframe i of the current frame, a right channel frequency-domain signal in the subframe i of the current frame (in Ḹb(k,m) and/or Ṝb(k,m) above, wb,L(m) and/or wb,R(m) calculated based on Lb(m) and Rb(m) and Ḿb*(m) which is also relied on Lb(m) and Rb(m), respective in equation 
    PNG
    media_image5.png
    18
    159
    media_image5.png
    Greyscale
above, wherein b represents subband, coefficient k, and sample index m), the second downmixed signal in the subframe i of the current frame (Ḿb(k,m) in an equation 
    PNG
    media_image8.png
    51
    284
    media_image8.png
    Greyscale
), a residual signal in the subframe i of the current frame, or a second flag, wherein the second flag is used to indicate whether a stereo parameter other than an inter-channel time difference parameter needs to be encoded in the subframe i of the current frame, the current frame comprises P subframes (defined by frequency band b), and the downmix compensation factor of the current frame comprises the downmix compensation factor of the subframe i of the current frame (wb(m) above), wherein both P and i are integers, P≥2, and i∈[0, P−1] (defined by b and m in wb(m) equation above); or 
calculating the downmix compensation factor in the subframe i of the current frame based on at least one of the left channel frequency-domain signal in the subframe i of the current frame, the right channel frequency-domain signal in the subframe i of the current frame, the second downmixed signal in the subframe i of the current frame, a residual signal in ∈[0, P−1] (
    PNG
    media_image8.png
    51
    284
    media_image8.png
    Greyscale
 above, and frequency band b and frame index m and the discussion above) for benefits of achieving high quality and smooth perception in audio encoding and decoding and adapted to a variety of transmission environment such as congestion, different network devices, etc. (para [0005], para [0055]-[0059]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein calculating the downmix compensation factor of the subframe i of the current frame based on at least one of the left channel frequency-domain signal in the subframe i of the current frame, the right channel frequency-domain signal in the subframe i of the current frame, the second downmixed signal in the subframe i of the current frame, the residual signal in the subframe i of the current frame, or a second flag, wherein the second flag is used to indicate whether a stereo parameter other than the inter-channel time difference parameter needs to be encoded in the subframe i of the current frame, the current frame comprises P subframes, and the downmix compensation factor of the current frame comprises the downmix compensation factor of the subframe i of the current frame, wherein both P and i are integers, P≥2, and i∈[0, P−1]; or calculating the downmix compensation factor in the subframe i of the current frame based on at least one of the left channel frequency-domain signal in the subframe i of the current frame, ∈[0, P−1] , as taught by Norvel, to the calculation of the downmix compensation factor of the current frame in the downmixed signal calculation method, as taught by Vaillancourt, for the benefits discussed above. 
Claim 5: the combination of Vaillancourt and Norvel further teaches, according to claim 4 above, [formula of downmix compensation factor αi(b)] (Norvel, the scaling factor equation 
    PNG
    media_image9.png
    52
    280
    media_image9.png
    Greyscale
 and wherein 
    PNG
    media_image10.png
    102
    447
    media_image10.png
    Greyscale
, wherein Lb(m)Ḿb(m) represents energy of left channel signal Lb and energy of the cross-channel Lb and Rb and wherein Ḿb(m) is represented by encoding and then decoded 
    PNG
    media_image5.png
    18
    159
    media_image5.png
    Greyscale
); and calculating a compensated downmix signal in a subframe I of the current frame comprises: calculating a compensated downmixed signal in the subband b in the subframe I of the current frame according to the following formula:
DMX_compib(k) = αi(b)*Lib”(k)

    PNG
    media_image1.png
    20
    169
    media_image1.png
    Greyscale
, etc. , para [0087]-[0088]; FY(k), FX(k) in equations 25.1, 25.2 above, which includes β(t)[L(i), and Norvell, ).
Claim 6 has been analyzed and rejected according to claims 4-5 above and the combination of Vaillancourt and Norel further teaches, wherein Th1≤b≤Th2, Th1<b≤Th2, Th1≤b<Th2, or Th1<b<Th2, wherein 0≤Th1≤Th2≤M−1, Th1 represents a minimum subband index value of the preset frequency band, and Th2 represents a maximum subband index value of the preset frequency band (Vaillancourt, the frequency representation in the equations 25.1-25.2, and wherein inherently the frequency band k has a limitation within the speech or music band and Norvel, [εb,L εb,R] = [Lb – wb,LM – wb,L εM,], para [0125] and M=[l(n) + R(n)]/2 in time domain, i.e., including wb,L*L in frequency domain).
Claim 13 has been analyzed and rejected according to claim 10, 4 above.
Claim 14 has been analyzed and rejected according to claim 13, 5 above.
Claim 15 has been analyzed and rejected according to claim 14, 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654